—In an action to recover damages for personal injuries, etc., the defendant I.S.J. Management Corp. appeals from an order of the Supreme Court, Kings County (Barasch, J.), dated March 24, 1999, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the motion for summary judgment, as the defendant Pizza Hut of America, Inc., produced proof in admissible form demonstrating the existence of a factual issue as to the location at which the plaintiff fell (see, Zuckerman v City of New York, 49 NY2d 557). Thompson, J. P., S. Miller, Krausman, Florio and Schmidt, JJ., concur.